Citation Nr: 0913663	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected type II diabetes mellitus currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for a vision disorder 
secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for hypertension 
secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for a cerebrovascular 
condition secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran's September 2003 claim was granted in-part and 
denied in-part in the May 2005 rating decision.  The RO 
granted entitlement to service connection for type II 
diabetes mellitus evaluated as 20 percent disabling, and 
denied entitlement to service connection for a vision 
disorder, hypertension and a cerebrovascular condition, all 
secondary to service-connected type II diabetes mellitus.  
The Veteran disagreed and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The records in evidence indicate that the Veteran was 
diagnosed with diabetes mellitus and hypertension in 1995.  
Subsequent to the diagnoses, the Veteran suffered a 
cerebrovascular accident.  The Veteran has not been examined 
by VA medical practitioners in relation to the claims 
because, as indicated in a March 2005 VA medical report, the 
Veteran was a resident at a nursing home and was "unable to 
come to our clinic for an examination."  

The Board notes that there do not appear to be any medical 
records from the nursing home, nor are there medical records 
later than 2004 which describe the nature and extent of the 
Veteran's type II diabetes mellitus condition.  Specifically, 
it can not be determined from the records whether the 
Veteran's activities have been regulated due to his service-
connected diabetes as has been contended by his 
representative in the February 2008 brief in support of the 
Veteran's claims.  Moreover, the February 2008 brief 
intimates that the Veteran has suffered ketoacidosis episodes 
because of his service-connected type II diabetes mellitus.  
Such records need to be obtained before the Board can render 
a fully informed decision.  

The Board observes that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) [where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination].  

In addition, the record shows that the Veteran received a 
notice letter from the RO in November 2003 which did not 
include a description of the information and evidence not of 
record that is necessary to substantiate the secondary 
service connection claims currently pending before the Board.  
Specifically, it does not inform the Veteran of the elements 
of secondary service connection.  The Board is aware that the 
Veteran was provided other notice in a letter dated July 
2007.  However, there has been no subsequent adjudication of 
his claims.  Therefore, the July 2007 notice does not comply 
with 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
(2008).  In the Remand below, the Board directs VBA to 
readjudicate the claims and thereby cure the deficiency.



Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in 
writing and request that he provide or 
identify any medical treatment records 
pertaining to his service-connected 
diabetes mellitus that are not already of 
record.  Specifically, any medical records 
from the nursing home where the Veteran 
resides, or resided, regarding the 
Veteran's diabetes condition should be 
obtained.  Any records obtained should be 
associated with the Veteran's VA claims 
folder.

2.  After completing the foregoing, VBA 
should arrange for the Veteran to be 
examined by a VA medical examiner 
including, if necessary, an examination at 
the location where the Veteran resides.  
The examining physician should review the 
Veteran's VA claims folder prior to the 
examination and provide a description of 
the nature and extent of the Veteran's 
current diabetes disability.  The examiner 
should specifically provide discussion of 
whether the medical evidence indicates 
that the Veteran has had episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or bimonthly 
visits to a diabetic care provider, and 
whether the Veteran's diabetes condition 
requires regulation of his activities.  
The examiner's medical opinion should be 
in writing and associated with the 
Veteran's VA claims folder.

3.  The examiner should also provide an 
opinion whether it is as likely as not 
that the Veteran's hypertension and 
cerebrovascular conditions were due to or 
aggravated by the Veteran's service-
connected type II diabetes mellitus 
disability.  The examiner's medical 
opinion should be in writing and 
associated with the Veteran's VA claims 
folder.


4.  The examiner should also determine 
whether the Veteran has a vision disorder 
and if so, the examiner should provide an 
opinion whether it is as likely as not 
that such vision disorder is due or 
aggravated by the Veteran's service-
connected type II diabetes mellitus 
disability.  The examiner's medical 
opinion should be in writing and 
associated with the Veteran's VA claims 
folder.

5.  After completion of the foregoing and 
any other development deemed to be 
appropriate, VBA should readjudicate the 
Veteran's claim for an increased initial 
disability rating for service-connected 
type II diabetes mellitus, and claims for 
entitlement to service connection for 
vision disorder, hypertension and a 
cerebrovascular accident, all secondary to 
service-connected type II diabetes 
mellitus.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




